DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed September 2, 2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Examiner has withdrawn indication of allowable subject matter after reconsideration and search. 
This Action is NON-FINAL.


Claims
Claim Objections (New Objection)
Claims 1-3 and 7-24 are objected to because of the following informalities:  Claim 1, 17 and 23 recite PCA ethyl cocoyl arginate without first defining “PCA”. Applicant is required to first define “PCA”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103 – Obviousness (Reinstated Rejections)
1) Claims 1-3 and 7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 6,117,417) as applied above.
Wick et al. disclose mouthwash compositions comprising cetylpyridinium chloride. Suitably the CPC is present in the range of 0.02 to 2.5% by weight of the mouthwash (col. 1, lines 43-51). Suitable nonionic surfactants include, polyethoxylated hydrogenated castor oil, for instance, cremophors; and sorbitan fatty esters (col. 1, lines 55-64). Suitable cationic surfactants include the D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate. Suitably the total surfactant is present in the range 0.01 to 20%, preferably 0.05 to 10%, more preferably 0.1 to 5% by weight of the mouthwash (col. 2, lines 4-19). The mouthwash may comprise a thickening agent in the rage of 0.01% to 5% and include hydroxyethyl cellulose (col. 2, lines 40-53). An example of a mouthwash comprises 0.2% Cremophor RH60 (PEG-60 hydrogenated castor oil), cocoamidopropylbetaine (an additional surfactant) water, ethanol, flavor and 0.05% CPC (also a cationic surfactant) (EXAMPLE 6). 
In regard to the thickener, the claims recite no more than, which encompasses 0%. In order to arrive at claims 11 and 12, one would only need to add hydroxyethyl cellulose to the compositions. 
The prior art discloses compositions containing hydroxyethyl cellulose, cetylpyridinium chloride, PCA ethyl cocoyl arginate and PEG-60 hydrogenated castor oil in the amounts disclosed by the instant claims. However, it suggests using these components together. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added PCA ethyl cocoyl arginate to the exemplified compositions of Wick et al. because this is suggested by Wick et al. supported by cited precedent. 


Response to Arguments
The Examiner submits that indication of allowability was based on the secondary consideration disclosed by Applicant. However, it is noted that the critical range is based on taste. It has not been disclosed how taste was assessed. It is further noted that a comparison was not made to determine the taste with compositions without PCA ethyl cocoyl arginate. It is not clear if the compositions were already bitter and adding PCA ethyl cocoyl arginate made the taste better. Then after a certain amount, the composition became bitter once again. Further, it would appear that the more of a component is added, the more of an effect it would have on taste. Additionally, even if the results were persuasive, the claims are not commensurate in scope with the results. The claims recite CPC comprises greater than 0.0% whereas the amount for CPC in the example is 0.075%. Therefore, when different amounts of other components are used, this would affect the taste and the amount of PCA ethyl cocoyl arginate needed. The claims also do not recite the specific thickener and emulsifier in independent claim 1. Therefore, it is not clear what effect different amounts of PCA ethyl cocoyl arginate would have one different combination of components encompassed by instant claim 1. Therefore, the rejection is reinstated. 

2) Claims 1-3 and 7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monoi et al. (JP 2012136504) in view of Wick et al. (US 6,117,417).
Monoi et al. disclose oral care compositions comprising a cationic fungicide. The cationic fungicide includes cetylpyridinium chloride (CPC) (paragraph 0009). CPC comprises 0.005 to 0.1% by mass and is also a cationic surfactant.  The compositions comprise a cationized polysaccharide, which comprises 0.005 to 1% by mass.  A surfactant is usually added to the compositions and include castor oils. Binders include hydroxyethyl cellulose and comprise as low as 0.3% (page 4/10, top). Surfactants may also be added and comprise 0.1 to 3% of the composition (page 3/10, bottom). An example of a mouthwash comprises 0.05% CPC, 0.6% polyoxyethylene (60) hydrogenated castor oil, glycerin, water, 0.05% of a cationic hydroxyethyl cellulose and alkyldiaminioethylglycine hydrochloride (cationic surfactant) (Example 23). The compositions are oral care compositions and therefore treat the teeth. Another example of a mouthwash comprises 0.05% CPC, 0.5% polyoxyethylene (100) hydrogenated castor oil, glycerin, water, 0.1% of a cationic hydroxyethyl cellulose and alkyldiaminioethylglycine hydrochloride (Example 23). The compositions are oral care compositions and therefore treat the teeth.
In regard to the thickener, the claims recite no more than, which encompasses 0%. 
Monoi et al. differ from the instant claims insofar as they do not disclose that the emulsifier is PCA ethyl cocoyl arginate. 
Wick et al. are discussed and discloses using used D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate as a surfactant.  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate because it is a suitable surfactant for oral care compositions. In regard to the amount, the surfactant affects the foaming and also the cleansing of a mouthwash. Therefore, it is a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate to obtain the desire foaming and cleansing effect. 

Response to Arguments
The Examiner submits that indication of allowability was based on the secondary consideration disclosed by Applicant. However, it is noted that the critical range is based on taste. It has not been disclosed how taste was assessed. It is further noted that a comparison was not made to determine the taste with compositions without PCA ethyl cocoyl arginate. It is not clear if the compositions were already bitter and adding PCA ethyl cocoyl arginate made the taste better. Then after a certain amount, the composition became bitter once again. Further, it would appear that the more of a component is added, the more of an effect it would have on taste. Additionally, even if the results were persuasive, the claims are not commensurate in scope with the results. The claims recite CPC comprises greater than 0.0% whereas the amount for CPC in the example is 0.075%. Therefore, when different amounts of other components are used, this would affect the taste and the amount of PCA ethyl cocoyl arginate needed. The claims also do not recite the specific thickener and emulsifier in independent claim 1. Therefore, it is not clear what effect different amounts of PCA ethyl cocoyl arginate would have one different combination of components encompassed by instant claim 1. Therefore, the rejection is reinstated. 


Claims 1-3 and 7-24 are rejected.
No claims allowed.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612